UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-7439


HENRY J. LUCAS, JR.,

                 Petitioner - Appellant,

          v.

S. K. YOUNG,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:11-cv-00608-MFU-RSB)


Submitted:     March 29, 2013                 Decided:   April 8, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry J. Lucas, Jr., Appellant Pro Se. Erin M. Kulpa, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry       J.    Lucas,   Jr.,      seeks    to       appeal    the   district

court’s      order     denying      relief     on    his    28    U.S.C.       § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate        of   appealability.            28    U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue       absent     “a       substantial      showing         of     the    denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by       demonstrating       that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.     Cockrell,        537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Lucas has not made the requisite showing. *                              Accordingly, we


       *
       Assuming, without deciding, that the district court failed
to address some of Lucas’ ineffective assistance of counsel
claims, those claims do not warrant the issuance of a
certificate of appealability.



                                               2
deny   Lucas’   motion   for    the    appointment   of   counsel,   deny   a

certificate of appealability, deny leave to proceed in forma

pauperis,   and   dismiss      the    appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 DISMISSED




                                        3